Citation Nr: 1812970	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether the reduction in VA disability pension benefits effective January 1, 2009, was proper.

2.  Whether the reduction in VA disability pension benefits effective August 1, 2013, was proper.


REPRESENTATION

 Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to July 1975 and from October 1980 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2017.  

After the Board hearing, the Veteran filed multiple VA Form 21-22s appointing various Veterans Service Organizations (VSOs) as his representative.  The most recent one is from November 2017 in favor of Disabled American Veterans who had the opportunity to submit a brief in February 2018.

The decision below addresses the issue of whether the reduction in VA disability pension benefits effective January 1, 2009, was proper.  The issue of whether the reduction in VA disability pension benefits effective August 1, 2013, was proper is addressed in the remand section following the decision.



FINDING OF FACT

When reducing the Veteran's pension benefits effective August 1, 2013, the RO did not issue a proposed notice of the reduction informing him that he had (1) 60 days to present additional evidence to show that compensation payments should be continued at the current level and (2) that he had 30 days to request a predetermination hearing.


CONCLUSION OF LAW

The reduction in VA nonservice-connected pension benefits effective August 1, 2013, was improper and is void ab initio.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 3.103, 3.105 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In the October 2013 decision on appeal, the RO reduced the Veteran's monthly pension rate from $278.00 to $146.00 beginning August 1, 2013, based on an "income adjustment."  The RO listed income (from the Social Security Administration (SSA)) for the Veteran, his spouse, and two children in the amount of $18,828.00, with exclusions for hardship expenses in the amount of $18,264.00.

The Veteran maintains that his pension was incorrectly reduced effective from August 1, 2013.  At his Board hearing, he argued that the RO used the incorrect amounts received from SSA for his dependents and prematurely removed his oldest daughter from his award while she was still in high school.  Board Hr'g Tr. 3-5.  
A.  Applicable Law

Where a change in disability or employability warrants a reduction or discontinuance of pension payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that pension benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the final rating action is approved.  38 C.F.R. § 3.105(f).  See also 38 U.S.C. § 5112.

Except as otherwise specified at §3.103(b)(3), where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued effective as specified under the provisions of §§3.500 through 3.503 of this part.  38 C.F.R. § 3.105(h).  

In lieu of advance notice and opportunity for a hearing, VA will send a written notice to the beneficiary or his or her fiduciary at the same time it takes an adverse action when an adverse action based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary or his or her fiduciary provided to VA in writing or orally (under the procedures set forth in §3.217(b)), with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. § 3.103(b)(3)(i).  

When an RO makes a reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

B.  Discussion

In this case, the appeal is granted for this specific issue as the reduction is void ab initio for failing to follow all due process requirements.  

In the October 2013 decision on appeal, the RO notified the Veteran that it was reducing his pension benefits retroactively beginning August 1, 2013.  The RO did not provide a proposed notice of this reduction informing him that he had (1) 60 days to present additional evidence to show that compensation payments should be continued at the current level and (2) that he had 30 days to request a predetermination hearing.  See 38 C.F.R. § 3.105(f), (h), (i).  There was an earlier letter from August 2011 proposing to reduce benefits, but this was over two years prior to the October 2013 decision and did not cover the August 2013 time period.

The October 2013 reduction was not based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the Veteran provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  See 38 C.F.R. § 3.103(b)(3)(i).  Rather, the information was obtained in September 2013 directly from SSA, which the Veteran ultimately disputed.  Therefore, advanced notice was required before the pension benefits could be reduced.  Because advance notice was not given, the reduction is void ab initio.  

In reaching this determination, the Board is making no decision regarding the propriety of the reduction.  However, to the extent the reductions are statutorily required due to a change in income, the RO must ensure that all due process requirements are satisfied when implementing the reduction once the matter is returned for further action.  



ORDER

The reduction in the award of VA nonservice-connected pension benefits, effective August 1, 2013, was improper and is void ab initio; the appeal as to this issue is granted.


REMAND

The issue of whether the reduction in VA disability pension benefits effective January 1, 2009, was proper, must be remanded for issuance of a statement of the case (SOC).  The issue was addressed in a December 2012 decision.  The Veteran filed a statement in November 2013, which is most reasonably construed as a notice of disagreement (NOD) with that decision.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this issue to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  

Accordingly, this issue is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of whether the reduction in VA disability pension benefits effective January 1, 2009, was proper.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


